NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued February 27, 2018 
                                 Decided March 21, 2018 
                                              
                                          Before 
 
                                       DIANE P. WOOD, Chief Judge 
                  
                                       WILLIAM J. BAUER, Circuit Judge 
                                                    
                                       AMY C. BARRETT, Circuit Judge 
                  
No. 17‐2017 
 
KAREN MURPHY,                                      Appeal from the United States District 
      Plaintiff–Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 16 C 2366 
NANCY A. BERRYHILL, Acting                          
Commissioner of Social Security,                   Sidney I. Schenkier, 
      Defendant–Appellee.                              Magistrate Judge. 
                                              
                                       O R D E R 
                                              
       Karen Murphy applied for disability insurance benefits, alleging that a stroke in 
April 2007 left her disabled. An administrative law judge awarded Murphy benefits 
through November 2008. Murphy challenges the ALJ’s determination that she 
experienced medical improvement and could work beginning in December 2008. 
Because substantial evidence supports the ALJ’s decision, we affirm the district court’s 
judgment upholding that decision. 
                             
No. 17‐2017                                                                          Page 2 
 
                                     I. BACKGROUND 
         
        Murphy’s medical records reflect gradual improvement, so we begin our 
discussion of the medical evidence in April 2008—one year into her recovery and 
during the period when the ALJ found her disabled. At that time, Murphy’s 
neurologist, Dr. Joseph Mayer, opined that she suffered from “very mild aphasia and 
some significant loss of sensation.” In particular, on her right (dominant) side Murphy 
experienced “waxing and waning paresthesias” (tingling sensations) and decreased 
proprioception (the ability to sense one’s body’s position). Murphy’s chief complaint 
was headaches, which she experienced almost nightly. Dr. Mayer thought the 
headaches were unrelated to her stroke and prescribed gabapentin (a nerve‐pain 
medication) and Fioricet (an analgesic). 
         
        During a follow‐up appointment in July 2008, Murphy reported that her 
headaches “were not as bad,” occurring about twice per week. This improvement had 
occurred though she had not taken her medications as prescribed—she had taken 
“some occasional Fioricet when over‐the‐counter medication d[id] not help,” but she 
had never taken the gabapentin. (Murphy later said that her prescription medications 
made her tired.) Dr. Mayer concluded that Murphy’s headaches had “clearly 
improved.” He described her speech as “quite fluent” and her overall condition as 
“fairly stable.” 
         
        Murphy returned to Dr. Mayer in October 2008 with reports of “at least four 
headaches per week,” often in the middle of the night. She also expressed frustration 
with “the residual effects from her stroke,” noting that the sensation in her right hand 
was “still quite bad” and she had “some difficulty with speech,” especially when tired.   
Dr. Mayer encouraged Murphy to take her prescribed medications and ordered a 
magnetic resonance angiography (“MRA”). This MRA, taken in December 2008, 
showed improvement in the degree of stenosis (abnormal narrowing) in Murphy’s 
proximal left internal carotid artery. An MRA taken soon after Murphy’s stroke had 
shown that the artery was essentially blocked, but the December 2008 MRA showed 
only 60% stenosis. 
         
        Around this time Murphy was diagnosed with moderate plantar fasciitis 
(inflammation of the tissue) in her left heel, which a podiatrist treated with orthotics, a 
splint, and one‐time injections of a corticosteroid and an anesthetic. 
         
No. 17‐2017                                                                          Page 3 
 
        Other than a brief visit to the hospital in January 2009 for chest pain and 
shortness of breath, Murphy sought no further treatment until October 2009, when she 
visited her primary care doctor with various complaints. She reported having 
headaches at least 5 times per week. Fioricet usually helped, though sometimes she took 
Excedrin. She also complained of chronic pain in her right arm. Sometimes this was 
“more of a sharp pain” and sometimes she also experienced paresthesia, but she could 
still “do anything with the arm.” She added, without elaboration, that she sometimes 
got confused easily. The doctor prescribed stretches, heat, a muscle relaxant, and an 
anti‐inflammatory drug for the headaches. He also told Murphy to consult with her 
neurologist if she continued to have headaches, pain in her arm, or episodes of 
confusion. 
         
        Murphy followed up with Dr. Mayer in December 2009. She complained of 
numbness on the right side of her body, headaches, and forgetfulness. Dr. Mayer 
assessed Murphy as having “quite fluent” speech, “slightly slower” finger movements 
with her right hand than with her left hand, and “moderately diminished” 
proprioception in her right hand. Dr. Mayer concluded that Murphy had “made a very 
good recovery” overall, though he noted her frustration with “her persistent deficits.” 
         
        Murphy applied for disability insurance benefits in September 2008, alleging that 
she became disabled the day of her stroke. An ALJ conducted a hearing on her 
application in July 2010, and recommended denying her request for benefits. The 
Appeals Council adopted this recommendation. Murphy then sought judicial review of 
the agency’s decision. She lost in the district court, but this court remanded the case 
after concluding that the agency’s decision was not supported by substantial evidence. 
See Murphy v. Colvin, 759 F.3d 811 (7th Cir. 2014). 
         
        In June 2015 a different ALJ held a second hearing. Murphy, appearing with 
counsel, testified mostly about her condition at the end of 2007. She said that by then 
she had recovered enough to pick up coins, tie her shoes, and make a fist. But she could 
not use her hands, stand, or walk for more than two hours per day, and she had 
difficulty communicating. She also had headaches five days per week, lasting at least 
eight hours at a time. She did not like taking her prescription medications because they 
made her tired, but she “took a lot of Excedrin because [it] seemed to help a lot.” 
         
        Murphy acknowledged that her condition had improved since 2007, but she said 
that she had never recovered “totally” from the stroke and that her attempts to work 
had proven unsuccessful. In 2010 she had tried to work part‐time as a cashier, but could 
No. 17‐2017                                                                           Page 4 
 
not do the work because of headaches and difficulty standing and counting money. 
She had most recently worked in 2013 as a hostess at a casino, but she quit because of 
headaches and arm pain. 
         
        The parties stipulated that Murphy’s husband would testify as he had at the first 
hearing. Of particular significance to this appeal, Murphy’s husband had estimated that 
headaches and “constant pain” left Murphy bedridden 12 days per month in 2008 and 
7 days per month in 2010. 
         
        At the 2015 hearing the ALJ also heard testimony from medical expert Dr. Karl 
Manders, a specialist in pain medicine and neurosurgery. The ALJ told Dr. Manders to 
focus on the period of April 13, 2007 (the date of Murphy’s stroke) through 
December 31, 2007 (her date last insured). Dr. Manders initially estimated that 
Murphy’s condition matched Listing 12.02 (organic brain disorders) or 11.04 (vascular 
insult to the brain) for 18 to 24 months after her stroke. Then, after reexamining 
Dr. Mayer’s treatment notes, Dr. Manders said that Murphy “did not meet a listing” 
as of October 31, 2008. Around that time, Dr. Manders opined, Murphy would have had 
trouble performing “fine manipulations” with her right hand but would not be limited 
in her ability to sit, stand, walk, or speak. He added that Murphy’s headaches were 
probably unrelated to her stroke. And when Murphy’s lawyer asked whether a 
treatment note from December 2009 suggested that she should be limited to light or 
sedentary work, Dr. Manders said that at that time Murphy “probably could do light 
activity” because her only neurological problem by then was her proprioception, 
“which doesn’t have a lot of impact” on most vocational activities. 
         
        A vocational expert also testified about the jobs that would be available to 
someone with Murphy’s limitations. The ALJ asked him to consider a claimant who 
(subject to limitations for certain postures and work environments) could frequently 
handle, finger, and feel with the dominant right arm, with no limitations on the left; 
occasionally reach overhead with both arms; and who retained the mental capacity to 
perform simple tasks. The vocational expert opined that such a person could perform 
light, unskilled work, even if she could never feel her right arm. But such work would 
be unavailable if she could finger only occasionally or missed more than one day of 
work per month because of headaches. 
         
        The ALJ issued a partially favorable decision. She first applied the familiar 
five‐step evaluation process for assessing disability in adults, 20 C.F.R. § 404.1520(a)(4). 
Here she found that the residual effects of Murphy’s stroke—including her cognitive 
No. 17‐2017                                                                          Page 5 
 
and communication difficulties—were severe impairments but her plantar fasciitis was 
not severe. She concluded that Murphy’s impairments left her disabled after her stroke. 
Then, applying the eight‐step process for assessing medical improvement, 20 C.F.R. 
§ 404.1594(f), the ALJ determined that Murphy could work beginning December 1, 2008. 
In reaching this conclusion, the ALJ discredited Murphy’s and her husband’s testimony 
about the extent of her impairments. The ALJ determined that their testimony about 
disabling headaches after November 2008 was “not supported by the claimant’s reports 
to her physicians or the treatment sought.” She explained that Dr. Mayer’s treatment 
notes showed that Murphy made a “very good recovery” and that her headaches were 
unrelated to her stroke and largely controlled by over‐the‐counter medication. The ALJ 
thus awarded Murphy a period of disability insurance benefits from April 13, 2007, 
through November 30, 2008.   
        
       Murphy did not seek review from the Appeals Council, making the ALJ’s 
decision final. See 20 C.F.R. § 404.984 (authorizing claimant to skip Appeals Council 
review when case was previously remanded from federal court). A magistrate judge, 
presiding with the parties’ consent, upheld the ALJ’s decision and denied Murphy’s 
request for reconsideration. This appeal followed. 
                                                
                                       II. DISCUSSION 
        
       We will affirm if substantial evidence supports the ALJ’s decision, but reverse if 
the ALJ ignored significant evidence of disability. See Scrogham v. Colvin, 765 F.3d 685, 
695 (7th Cir. 2014). An ALJ must confront evidence that supports the applicant’s claim 
and at least “explain why it was rejected before concluding that her impairments did 
not impose more than a minimal limitation on her ability to perform basic work tasks.” 
Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016). 
        
       We begin with Murphy’s most developed argument: that the ALJ improperly 
discredited testimony from Murphy and her husband about the extent of her 
impairments after November 2008. Murphy argues that the ALJ erred by relying “solely 
on a lack of objective medical evidence to discredit Murphy and her husband.” 
And she insists that she “was not required to report the details of her headaches to her 
physicians.” But the ALJ’s adverse credibility finding was not based on the absence of 
details in her medical records; rather, it was properly based on the incongruity between 
the relatively modest symptoms Murphy reported to her doctors and the more severe 
symptoms Murphy and her husband reported to the ALJ. See Schmidt v. Barnhart, 
395 F.3d 737, 747 (7th Cir. 2005). And while Murphy suggests that her reports to her 
No. 17‐2017                                                                           Page 6 
 
doctors have no bearing on her husband’s credibility, it was proper for the ALJ to 
consider whether Murphy’s husband’s testimony aligns with other evidence in the 
record. The ALJ’s adverse credibility finding was not patently wrong. See Gerstner v. 
Berryhill, 879 F.3d 257, 264 (7th Cir. 2018). 
          
         Moreover, substantial evidence supports the ALJ’s conclusion that Murphy 
experienced medical improvement beginning on December 1, 2008. Most significantly, 
there is Dr. Manders’s opinion that she “did not meet a listing” by October 31, 2008. 
This timeframe also corresponds with a gap in Murphy’s medical records: after the 
MRA taken in December 2008, which showed that the blockage in one of Murphy’s 
carotid arteries had improved significantly since her stroke, Murphy did not seek 
treatment for her headaches or stroke‐related impairments until October 2009. 
          
         Murphy’s two remaining arguments fare no better. First, Murphy faults the ALJ 
for not discussing a portion of Dr. Manders’s testimony during cross‐examination that, 
she says, undermines the date of medical improvement assigned by the ALJ. But 
Murphy mischaracterizes Dr. Manders’s testimony. As mentioned above, counsel asked 
Dr. Manders to consider whether a treatment note from December 2009 showed that 
Murphy should be limited to light or sedentary work. Dr. Manders responded that “late 
in 2009 going into 2010 that [sic] she probably could do light activity.” Murphy reads 
into this response an opinion that Dr. Manders never expressed—namely, that 
“Murphy ceased meeting a listing . . . no earlier than December 21, 2009, and possibly in 
2010” (emphasis added). But this interpretation of Dr. Manders’s testimony ignores his 
statement on direct examination that Murphy “did not meet a listing” by October 2008. 
That counsel asked Dr. Manders to discuss limitations that would have existed in 
December 2009 does not undermine Dr. Manders’s earlier‐stated view. 
          
         Murphy concludes with an undeveloped argument that the ALJ should have 
questioned the vocational expert about additional functional limitations caused by the 
plantar fasciitis in her left heel. She does not specify what those limitations should be, 
though it appears from her brief that she believes they would include limitations 
against standing or walking for long periods. But Murphy’s medical records do not 
mention any problems with plantar fasciitis (or any related condition) after October 
2008, when a podiatrist treated Murphy’s left heel with orthotics, a splint, and one‐time 
injections of a corticosteroid and an anesthetic. And Dr. Manders opined—without 
contradiction by any other medical source—that Murphy was not limited in her ability 
to sit, stand, or walk, through her date last insured. 
                                                 
No. 17‐2017                                                                        Page 7 
 
                                   III. CONCLUSION 
         
        Because substantial evidence supports the ALJ’s decision, we AFFIRM the 
district court’s judgment upholding that decision.